Citation Nr: 1008282	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-35 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected right knee postoperative cartilage tear, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) disability 
rating for the service-connected left knee postoperative 
osteochondroma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
December 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied an increased 
rating for the service-connected right knee post-operative 
cartilage tear, rated as 10 percent disabling; and, denied an 
increased (compensable) rating for the service-connected left 
knee post-operative osteochondroma.  

In January 2010, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

During the hearing the Veteran reported that he was unable to 
continue his employment due to his service-connected 
disabilities and submitted a statement from his employer.  As 
this matter has not yet been adjudicated, it is referred to 
the RO for the appropriate consideration.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran seeks higher ratings for the service-connected 
right knee post-operative cartilage tear, rated as 10 percent 
disabling, and the noncomepnsably rated service-connected 
post-operative osteochondroma of the left knee.  

Unfortunately, the record is incomplete, and inadequate for 
rating purposes at this time.  The last VA examination of 
record was conducted in March 2008, nearly two years ago, and 
the Veteran testified at his video conference that his right 
and left knee disabilities have worsened since that time.  
Moreover, the Veteran testified at the January 2010 hearing 
that he recently underwent arthroscopic surgery on one of his 
knees.  Medical records were added to the claims file 
documenting the procedure.  Additionally, the Veteran 
reported that his bilateral knee condition had deteriorated 
to the point that his knee(s) were locking and causing him to 
fall, such that he was unable to continue working in his 
current occupation as a landscaper.  VA records from April 
2009 show that the Veteran was indeed treated at a VA clinic 
because of an ankle injury sustained as a result of his knee 
giving way.  

The Veteran's service-connected right knee disability is 
currently rated pursuant to 38 C.F.R. § 4.71a for instability 
and/or subluxation; however, a separate rating based on 
painful motion or arthritis has not been considered by the 
RO.  It is not entirely clear whether the Veteran has 
degenerative joint disease of the right knee, although it 
appears that it is likely based on the November 2007 x-ray 
study noting a clinical history of "djd pain" and a finding 
of soft tissue ossification medial to the knee with healed 
distal femoral diaphyseal fracture.  An August 2009 VA 
orthopedic consult note also includes a diagnosis of 
bilateral DJD of the knees, with the right being worse than 
the left.  

What further complicates matters is the fact that the Veteran 
suffered a post-service accident involving his entire right 
lower extremity, which resulted in the placement of rods and 
screws from his hip down through his leg.  As a result, it is 
unclear what, if any, impact the post-service injury has on 
the service-connected right knee disability.  Importantly, 
when it is not possible to separate the effects of service-
connected and non-service-connected disabilities, such 
effects should be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  This issue can only be resolved by a medical 
professional.  

In light of the foregoing, a contemporaneous VA examination 
is necessary to determine the current nature, extent, and 
severity of the service-connected right and left knee 
disabilities.  

Since the claims file is being returned it should be updated 
to include any recent VA treatment records that are not of 
record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all VA treatment records pertinent to 
the claims on appeal dated since August 
2009.  

2.  After completion of #1 above, schedule 
the Veteran for a VA orthopedic 
examination to determine the current 
severity of the service-connected right 
knee and left knee disabilities.  All 
indicated tests, including X-ray (CT 
and/or MRI scans if necessary) and range 
of motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide an opinion as to the extent that 
pain limits the functional ability of the 
left and right knees in terms of 
additional functional limitation due to 
pain.  The examiner should describe the 
extent the left and right knees exhibit 
weakened movement, excess fatigability, 
incoordination, and/or ankylosis.  These 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  
Additionally, the examiner should 
determine whether there is arthritis of 
either knee, instability and/or 
subluxation of the left knee, and whether 
the laxity of the right knee is mild, 
moderate or severe.  The examiner should 
also determine whether the right and/or 
left knee is manifested by dislocated 
semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the 
joint.  Finally, the examiner should, to 
the extent possible, determine what 
symptoms of the right lower extremity are 
attributable to the service-connected 
right knee disability and what symptoms 
are attributable to the non-service-
connected post-service injury.  If it is 
not possible to distinguish between the 
two, then the examiner should so state.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

